DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse, of Group I, in the reply filed on 09/13/21, is acknowledged.
Claim Status
3.  The amendment, filed 09/13/21, has been entered. Claims 1-11 and 13 are pending and under examination. Claims 12 and 14-28 are cancelled.

Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 03/10/20 and 09/13/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.


Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claims 2-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "elevated" in each of claims 2 and 3 is a relative term which renders the claim indefinite.  The term "elevated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, clarification is required to ascertain the metes and bounds of these claims.
Claim 7 is indefinite because it is unclear how a swab per se can be the sample with respect to claim 1 which requires the sample to be liquid (i.e. the first step is to dilute the sample, and a swab cannot be diluted). It is also unclear what constitutes “another type of biological sample” and to which item on the list “a bacterial culture derived therefrom” applies to (i.e. to only the “another type of sample” immediately preceding the limitation, or to each sample type listed?) Therefore, clarification is required to ascertain what is included and what is excluded from the claim as written.

Claim Rejections - 35 USC § 102
7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 

8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 102
9.  Claims 1, 6-7, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al., 2011 (Impedimetric immunosensor doped with reduced graphene sheets fabricated by controllable electrodeposition for the non-labelled detection of bacteria; Biosensors and Bioelectronics 26 (2011) 1959–1964). 
	Wan teach methods for determining the concentration of marine pathogenic sulphate-reducing bacteria (SRB; i.e. infectious agents) comprising faradic impedance spectroscopy for charge transfer for the redox probe Fe(CN)63-/4- (i.e. monitoring an oxidation reduction potential; e.g. see abstract; sections 2.4 and 3.4; and Figure 4; meeting limitations found in instant claims 1, 7, and 11).  Wan teaches the use of impedimetric immunosensors doped with reduced graphene sheets (RGSs; i.e. monolayers of carbon atoms) for the selective detection of non-labelled bacteria (see abstract; and Figure 3; meeting limitations found in instant claim 1 and 13). Wan teaches the use of active, counter, and reference electrodes (e.g. section 2.4; meeting limitations found in instant claim 10). Wan teaches seven SRB concentrations were prepared by serial dilution in phosphate buffered saline (PBS) and added to the surface 
Therefore, Wan anticipates the invention as claimed.


Claim Rejections - 35 USC § 102
10.  Claims 1-3, 5-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahnell 1982 (US 4,321,322).
	Ahnell teaches methods for detecting and quantifying bacteria comprising an electrochemical method using dissimilar wire electrodes immersed in a liquid culture medium for measuring the oxidation-reduction potential thereof (e.g. column 1, lines 8-15; Ahnell claims 1 and 2; Figures 15 and 25; Example 2; meeting limitations found in instant claims 1 and 11). Ahnell teaches detecting and quantifying Pseudomonas aeruginosa and Staphylococcus aureus (i.e. infectious agents) without the use of labels (e.g. Examples 5 and 6; Table 7; meeting limitations found in instant claim 1). Ahnell teaches serial dilutions of samples with growth media comprising water, salts, and nutrients including a specific example of diluting 0.1 to 0.3 cc of sample/culture, and then transferring 1 cc of this diluted sample, into a dilution vial (i.e. sample delivery conduit) containing 9.0 cc of aqueous TSB growth media (e.g. see Figure 11; column 6, lines 9-20; and Example 2; meeting limitations found in instant claims 1, 2, 3, 5, and 9). Ahnell teaches during the testing period the device and contents are held at a constant temperature of 37ºC (i.e. elevated) or at the temperature of maximum growth (i.e. results effective; e.g. column 8, lines 23-32; and column 10, lines 9-11; meeting 
	Therefore, Ahnell anticipates the invention as claimed.


Claim Rejections - 35 USC § 103
11. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.  Claim 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahnell 1982 (US 4,321,322) in view of Sandine et al. 1986 (US 4,615,978).
	The teachings of Ahnell are outlined above. The difference between the prior art and the invention is wherein the growth media within the sample delivery conduit is lyophilized or dried such that the growth media mixes with the diluted sample found in dependent claim 4. 
However, Ahnell also teaches that the selection of growth media is within the skill of the art (e.g. column 6, lines 30-45) and their methods can be used to detect and quantify the present of any aerobic or facultative bacteria (e.g. column 5, lines 62-65). Ahnell prima facie obvious absent new or unexpected results.  Therefore, the difference is interpreted as a difference in semantics because both sequences of steps yield a method with a composition comprising the same structural components used for the same purpose (i.e. a sample diluted with a growth medium for enumeration).  
	Nevertheless, for the sake of completeness, in addition, Sandine teach the advantages of using growth medium in a powdered form include maintaining pH during bacterial growth to minimize adverse effects of acid produced by the bacteria, even dispersion of the powdered from in a liquid sample, cost effectiveness, and readily available components (e.g. column 1, lines 55-65; and column 3, lines 10-20). Sandine teach their powdered medium is mixed into liquid samples to form an insoluble salt or base sufficient to neutralize at least some of the acid generated during growth of the bacteria, while remaining non-toxic to the bacteria (e.g. column 2, lines 5-20). 
Therefore, it would have also been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify methods for quantifying bacteria comprising diluting a sample with growth medium and monitoring 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Ahnell contains a “base” method of quantifying bacteria comprising dilutions with a growth medium and Sandine contains a similar method for bacterial growth wherein the technique of using a 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Pertinent Art
15.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure. 

    PNG
    media_image1.png
    329
    699
    media_image1.png
    Greyscale


Conclusion
16. No claims are allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is 

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 21, 2021